Burgess, J.
This case was before this court on a former occasion. 122 Mo. 194. The judgment was then reversed and the cause remanded for further trial.
On the trial in which the judgment was rendered from which the former appeal was taken, objections were made by defendant and sustained by the court to the testimony offered by plaintiff as to rents received by defendant on part of the property in question, on the ground of variance, the petition charging that defendant prevented plaintiff from receiving rents, while the proffered evidence tended to show that defendant had received the rents. After the case was remanded plaintiff filed an amended petition, differing from the first only in that it charges defendant with the receipt of the rents. To the petition as amended defendant filed answer to which plaintiff made reply. The parties then proceeded to trial, which resulted in a judgment for plaintiff in the sum of $260.39; that each party pay the costs of his own witnesses in the case, and that all other costs of the officers of the court and referee, not theretofore finally adjudged against *57either party, be equally divided between the parties, and that each of them pay one half thereof. Both parties appealed.
The first question to be considered is with respect to the action of the court in permitting plaintiff to amend his petition, charging defendant with rents received. Defendant insists that by the amendment a new and different cause of action was injected into the petition, and for this reason the judgment should be reversed. '
So far as disclosed by the record no objection was made to the amendment at the time, nor was any motion made to strike it out because a departure from the cause of action stated in the original petition or for any other cause. The first time that any objection seems to have been taken to it was upon the trial, when plaintiff offered evidence tending to show that rents had been received by defendant, and the amount, when he objected to the evidence on the ground that the allegation was the statement of a new cause of action, and barred by the statute of limitations.
The amendment of pleadings rests largely in the discretion of the court, and is always a matter of exception, which if not taken at the proper time, as in this case, will be considered as waived. A party defendant can not answer an amended petition, and, when evidence is offered to maintain its allegations, object for the first time on the ground that the amendment is a departure from the original.
Nor can defects which appear upon the face of the petition, and which are grounds of demurrer, be raised by answer.
The objection to the evidence on the ground that the cause of action wás barred by the statute of limitations was not well taken, under the facts disclosed by the record, the action being an equitable one for the *58adjustment of various business transactions between the same parties, in which the taxes against, and the rents received from, the same property were involved. The case seems to have been tried in accordance with the ruling of this court on the former appeal.
Plaintiff insists that the court erred in adjudging any part of the costs against him, and cites in support of this contention Hawkins v. Nowland, 53 Mo. 328, in which it was held that where the plaintiff is the prevailing party in a suit in equity, he is entitled to recover his costs, but the ruling in that case was very much modified, if not overruled, in Turner v. Johnson, 95 Mo. 431, in which it is held that as a general rule where the plaintiff is the prevailing- party, in a suit in equity, he should recover his costs, but where substantial issues are found for one party and like issues found for another, the taxation of costs rests within the discretion of the court, and its ruling will not be disturbed unless there has been an abuse of that discretion. In the case at bar there were substantial issues ruled in favor of the respective parties, and the taxation of costs was a matter of discretion in the court.
Finding no reversible error in the record, the judgment is in all things affirmed.
Gantt, P. J., and Sherwood, J., concur.